Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 04/30/2021 has been fully considered and is sufficient to overcome previous rejections):
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "an integration unit configured to estimate a degree of drift anomaly…wherein symptoms of the drift anomaly include mismatches between actual values and measured values" in combination with other limitations in the claims as defined by Applicants.  
Claims 2-13 depend from allowed claim 1 and therefore are also allowed.
Regarding claim 14, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "estimating a degree of drift anomaly accumulated within the whole of the monitored period; and wherein symptoms of the drift anomaly include mismatches between the actual values and measured values" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 15, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "estimating a degree of drift…determining whether a drift anomaly has occurred…within the whole of the monitored period; and wherein 
Regarding claim 16, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "an integration unit configured to estimate the degree of drift anomaly…measured values…the sub-period generator…the integration unit is configured to use the estimated degree of drift anomaly…within the monitored period" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 17, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "an integration unit configured to estimate…and the integration unit is configured to estimate the degree of drift anomaly…within the monitored period" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 18, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "an integration unit is configure to determine whether the drift anomaly has occurred…the sub-period generator is configured to determine whether the sub-peiord is generated again or not, based on the degree of reliability" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 19, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "the integration unit is configure to determine whether the drift anomaly has occurred…the sub-period generator…is failed" in combination with other limitations in the claims as defined by Applicants. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        May 8, 2021